PER CURIAM.
The petition for belated appeal of the judgment and sentence imposed on March 3, 2000, in Duval County Circuit Court case number 99-3681-CF-B is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla.R.App.P. 9.141(c)(5)(D). The court notes that pursuant to the lower tribunal’s order of March 3, 2000, the Office of the Public Defender for the Fourth Judicial Circuit has been appointed to represent petitioner on appeal.
KAHN, BROWNING and LEWIS, JJ., concur.